DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910578708.8, filed on June 28, 2019.

Acknowledgment is made of applicant’s claim for international priority under 35 U.S.C. 371. The current application is a continuation of No. PCT/CN2020/072543, filed on January 16, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s)1-2, 4, 6, 7 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung, United States Patent Application Publication No. US 2017/0364179 A1. 

Regarding claim 1, Jung discloses a touch control structure (Jung, Fig. 1-8 generally), comprising: 
a substrate having a first surface and a plurality of first grooves defined on the first surface (Figs. 3-8, substrate, #100; Detailed Description, [0025-0030], the intaglio pattern includes grooves);
 a touch control electrode disposed on the first surface of the substrate (Fig. 5-8, See also Figs. 12-14, sensing electrode, #210/220; Detailed Description, [0025-0056], [0083-0100]); and 
an electrical conducting member disposed on the touch control electrode (Fig. 3-6, wire electrode, #300; Detailed Description, [0032-0040], “The wire electrode 300 may be provided on the unactive region UA of the substrate 100. For example, the wire electrode 300 may be connected with the sensing electrode 200 and provided on the unactive region UA of the substrate 100...A circuit board connected to the wire electrode 300 may be additionally positioned on the unactive region UA of the substrate 100. Various types of printing circuit boards may be applied to the circuit board. For example, a flexible printed circuit board (FPCB) may be applied to the circuit board.”; See also alternatively, Fig. 12-13, bridge electrode, #230); 
wherein the touch control electrode is electrically connected to an external circuit via the electrical conducting member (Fig. 3-6, wire electrode, #300; Detailed Description, [0032-0040], “The wire electrode 300 may be provided on the unactive region UA of the substrate 100. For example, the wire electrode 300 may be connected with the sensing electrode 200 and provided on the unactive region UA of the substrate 100...A circuit board connected to the wire electrode 300 may be additionally positioned on the unactive region UA of the substrate 100. Various types of printing circuit boards may be applied to the circuit board. For example, a flexible printed circuit board (FPCB) may be applied to the circuit board.”; See also alternatively, Fig. 12-13, bridge electrode, #230);, and 
an electrical conducting ability of the electrical conducting member is greater than an electrical conducting ability of the touch control electrode (Detailed Description, [0025-0040], “The wire electrode 300 may include metal having superior electric conductivity. For example, the wire electrode 300 may include a material identical to or similar to that constituting the above-described sensing electrode”; showing embodiments where material is similar but may have higher conductivity”).

Regarding claim 2, Jung discloses wherein the touch control electrode is a silver electrode (Detailed Description, [0021], “The sensing electrode 200 may include various metals. For example, the sensing electrode 200 may include at least one of chromium (Cr), nickel (Ni), copper (Cu), aluminum (Al), silver (Ag), molybdenum (Mo), and the alloy thereof. The sensing electrode 200 may be formed in the shape of a mesh”).

	Regarding claim 4, Jung discloses wherein each of the plurality of first grooves has at least one uneven wall surface (See inter alia, Detailed Description ,[0016], “In addition, a portion of the substrate 100 may be curved with a curved surface. In other words, a portion of the substrate 100 may have a flat surface, and another portion of the substrate 100 may be curved with a curved surface. In detail, an end portion of the substrate 100 may be curved with a curved surface or may be curved or bent with a surface having a random curvature.”; See also Detailed Description, [0025-0030]).

	Regarding claim 6, Jung discloses wherein in a thickness direction of the substrate, a cross-section of each of the plurality of first grooves is shaped as a trapezoidal shape (See at least Fig. 11, sensing electrode 210 depicted in a trapezoid mesh; Detailed Desorption, [0025-0027] [0069-0077]).

Regarding claim 7, Jung discloses wherein at least one second groove is defined on a surface of the electrical conducting member, and the surface of the electrical conducting member is away from the touch control electrode (See Figs. 3-8, wire electrode, #310/320; spaces between wires are grooves; also Figs. 13, bridge electrode, #230; top surface of bridge electrode faces away from sensing electrode 210 and has ridges that maps onto second groove).
	Regarding claim 11, Jung discloses wherein at wherein an area of an orthographic projection of the electrical conducting member on the substrate is smaller than or equal to an area of an orthographic projection of the touch control electrode on the substrate (See also Fig. 3-8, area of wire electrode is less than area of sensing electrode; alternative Fig. 13, bridge electrode does not cover as much area onto substrate as sensing electrodes 210/220).
Regarding claim 12, Jung discloses wherein a material of the electrical conducting member is metal (Detailed Description, [0021], “The sensing electrode 200 may include various metals. For example, the sensing electrode 200 may include at least one of chromium (Cr), nickel (Ni), copper (Cu), aluminum (Al), silver (Ag), molybdenum (Mo), and the alloy thereof. The sensing electrode 200 may be formed in the shape of a mesh”; See next Detailed Description, [0025-0040], “The wire electrode 300 may include metal having superior electric conductivity. For example, the wire electrode 300 may include a material identical to or similar to that constituting the above-described sensing electrode”).

Regarding claim 13, Jung discloses wherein the substrate is a composite substrate, and the substrate comprises at least a first substrate and a second substrate laminated with each other (Fig. 12-13, first substrate, #701; second substrate, #702); and the second substrate is disposed between the first substrate and the touch control electrode (Fig. 12-13, second substrate 702 is between 701 and the sensing substrate 210); and an elastic modulus of the first substrate is greater than an elastic modulus of the second substrate (Detailed Description, ]0014], provide embodiments of differing substrates elasticities); and the plurality of first grooves are defined on a surface of the second substrate, and the surface of the second substrate is away from the first substrate (Figs. 12-13 See next Figs. 3-5; Detailed Description, [0025-0030], the intaglio pattern includes grooves).

	Regarding claim 14, Jung discloses wherein the second substrate is a flexible substrate (Figs. 11-15, substrate, #702; Detailed Description, [0014], “The substrate 100 may be rigid or flexible.”).
	Regarding claim 15, Jung discloses wherein the touch control structure comprises a plurality of touch control electrodes, and the plurality of touch control electrodes are disposed on the first surface of the substrate at intervals (Fig. 5-8, See also Figs. 12-14, sensing electrode, #210/220; Detailed Description, [0025-0056], [0083-0100]; plurality of sensing electrodes 210 depicted).
	Regarding claim 16, Jung discloses wherein the touch control structure comprises a plurality of electrical conducting members, and the plurality of electrical conducting members are disposed on each of the plurality of touch control electrodes at intervals (Fig. 3-6, wire electrode, #300; Detailed Description, [0032-0040], “The wire electrode 300 may be provided on the unactive region UA of the substrate 100. For example, the wire electrode 300 may be connected with the sensing electrode 200 and provided on the unactive region UA of the substrate 100...A circuit board connected to the wire electrode 300 may be additionally positioned on the unactive region UA of the substrate 100. Various types of printing circuit boards may be applied to the circuit board. For example, a flexible printed circuit board (FPCB) may be applied to the circuit board.”; See also alternatively, Fig. 12-13, bridge electrode, #230; bridge elcetrodfe is on top of sensing electrode 210).
Regarding claim 17, Jung discloses wherein the touch control electrode comprises a layer-shaped portion covering the first surface of the substrate (Figs. 3-5, resin layer R on substrate 100) and a plurality of protrusions protruding from the layer-shaped portion into the plurality of first grooves in a one-to-one correspondence (Figs. 3-5, micropatterns have protrusions and grooves intaglio pattern in one-to-one correspondence).
	Regarding claim 18, Jung discloses a display panel (Background, [0003]), comprising an organic light-emitting layer (Detailed Description, [0081], “the display panel 700 includes a thin film transistor formed on the first substrate 701, and an organic light-emitting device (OLED) making contact with the thin film transistor is formed.”) an encapsulation layer covering the organic light-emitting layer (Detailed Description, [0081], “The OLED may include an anode, a cathode and an organic light-emitting layer formed between the anode and the cathode. In addition, the display panel 700 may further include the second substrate 702, which performs the function of an encapsulation substrate for encapsulation, on the OLED.”), and the touch control structure according to claim 1, wherein the touch control structure is disposed inside of the encapsulation layer or disposed outside of the encapsulation layer (Detailed Description, [0081]).
	Regarding claim 19, Jung discloses a display device, comprising the display panel according to claim 18 (Background, [0003]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung.

Regarding claim 3, Jung discloses every element of claim 1 but does not explicitly disclose wherein a depth of each of the plurality of first grooves is in a range from one third of a thickness of the substrate to one half of a thickness of the substrate. 
However, Jung does disclose varying the thickness of the substrate relative to other portions of the touch window (Jung, Detailed Description, [0074-0075]).
It would have been obvious to one of ordinary skill in the art to have modified the first grooves within Jung to provide a depth of each of the plurality of first grooves is in a range from one third of a thickness of the substrate to one half of a thickness of the substrate. The motivation to make this modification is to change in size/proportion (MPEP 2144.04 Part IV A), which would have been pursued by one of ordinary skill without undue experimentation since it is merely the recitation of relative dimensions (i.e. the grooves relative to the substrate) of known elements of the claimed device. 

Regarding claim 5, Jung discloses every element of claim 1 but does not explicitly disclose wherein at least one of the plurality of first grooves has a small end facing the touch control electrode and a large end being away from the touch control electrode, an area of the small end of the first groove is smaller than an area of the large end of the first groove. 
However, Jung suggests varying the shape of the mesh pattern (See Detailed Description, [0028-0038])
It would have been obvious to one of ordinary skill in the art to have modified the first grooves within Jung to provide wherein at least one of the plurality of first grooves has a small end facing the touch control electrode and a large end being away from the touch control electrode, an area of the small end of the first groove is smaller than an area of the large end of the first groove. The motivation to make this modification is to change in size/proportion (MPEP 2144.04 Part IV A), which would have been pursued by one of ordinary skill without undue experimentation since it is merely the recitation of relative dimensions (large and small ends of the first grooves) of known elements of the claimed device.

Regarding claim 8, Jung discloses every element of claim 7 but does not explicitly disclose wherein a depth of the second groove is in a range from one third of a thickness of the electrical conducting member to one half of a thickness of the electrical conducting member.	
However, Jung suggests varying the shape of the mesh pattern (See Detailed Description, [0028-0038])
It would have been obvious to one of ordinary skill in the art to have modified the second grooves within Jung to provide wherein a depth of the second groove is in a range from one third of a thickness of the electrical conducting member to one half of a thickness of the electrical conducting member. The motivation to make this modification is to change in size/proportion (MPEP 2144.04 Part IV A), which would have been pursued by one of ordinary skill without undue experimentation since it is merely the recitation of relative dimensions (second groove relative to the electrical conducting members) of known elements of the claimed device.

Regarding claim 9, Jung discloses every element of claim 7 but does not explicitly disclose
wherein a plurality of wall surfaces of the second groove are all flat.
However, Jung does provide the suggestion of flat or curved surfaces within portions of the substrate (Detailed Description, [0016]). 
It would have been obvious to one of ordinary skill in the art to have modified the wall surfaces of second grooves within Jung to provide wherein a plurality of wall surfaces of the second groove are all flat. he motivation to make this modification is to change in shape (MPEP 2144.04 Part IV B), which would have been pursued by one of ordinary skill without undue experimentation since it is common design choice to provide a flat wall surface of the second groove. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Kamijo et al., United States Patent Application Publication No. 2018/0284923 A1.

Regarding claim 10, Jung discloses every element of claim 10, but does not explicitly disclose                                                                                                                                                                                      wherein the external circuit comprises a plurality of signal lines, at least a part of the signal line is disposed in the second groove.
Kamijo, in a similar field of endeavor, discloses a touch control structure wherein the external circuit comprises a plurality of signal lines, at least a part of the signal line is disposed in the second groove (Fig. 2, groove GR, signal line; Detailed Description, [0045-0052], “In the example illustrated, the first terminal TM11 is located on a main surface 10A side of the first basement 10, and is disposed inside the groove GR…That is, the first terminal TM11 is in contact with the insulating layer 111. Further, the wiring lines W are disposed on the insulating layer 113. The wiring lines W are located in the same layer as that of the signal line S formed in the display area DA, for example. In this embodiment, the first terminal TM11 is formed together with, for example, the signal line S from the same material in one step...Note that in the position overlapping the groove GR, the insulating layer 111 may penetrate to reach the first basement 10, and the first terminal TM1 disposed inside the groove GR may be in contact with the first basement 10.”).
It would have been obvious to one of ordinary skill in the art to have modified he touch control structure of Jung to include the teachings of Kamijo in such a way to provide wherein the external circuit comprises a plurality of signal lines, at least a part of the signal line is disposed in the second groove. The motivation to combine these arts is to dispose multiple circuit elements within the second grooves (See Kamijo, Detailed Description, [0044-0055]) which helps narrow the frame of a display device (See Kamijo, Background, [0003]). The fact that Jung and Kamijo both disclose touch control structures within OLED display devices, same as the Instant Invention, makes this combination more easily implemented. 

Other References
The following references are considered pertinent but not necessarily relied upon in this action: 

Lee et al (US 2017/0372115 A1)
Ichiki et al (US 2016/0253002 A1)





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KWIN XIE/Primary Examiner, Art Unit 2626